J-S35042-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                :      IN THE SUPERIOR COURT OF
                                            :            PENNSYLVANIA
              v.                            :
                                            :
KENNETH NELSON, JR.,                        :
                                            :
                   Appellant                :           No. 1291 EDA 2015

             Appeal from the Judgment of Sentence March 2, 2015
             in the Court of Common Pleas of Philadelphia County,
               Criminal Division, No(s): CP-51-CR-0006090-2014

BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E. and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                             FILED JUNE 08, 2016

        Kenneth Nelson, Jr. (“Nelson”) appeals from the judgment of sentence

imposed following his conviction of firearms not to be carried without a

license.1 We affirm.

        In its Opinion, the trial court set forth the relevant factual and

procedural background, which we adopt herein for purposes of this appeal.

See Trial Court Opinion, 8/4/15, at 1-6.

        On appeal, Nelson raises the following issues for our review:

        1. Was [Nelson’s] conviction against the clear weight of the
           evidence where the uncontradicted testimony established that
           [Nelson] was acting in the scope of his employment at the
           time of his arrest for possessing an unlicensed firearm?

        2. Was the evidence sufficient to support [Nelson’s] conviction
           [of] violating 18 Pa.C.S.[A.] § 6106, firearms not to be
           carried without a license, where[,] at the time of his arrest,
           [Nelson] possessed a certificate of licensure pursuant to the

1
    See 18 Pa.C.S.A. § 6106(a)(2).
J-S35042-16


           Lethal Weapons Training Act[ (“the Act”),2] and was carrying
           his firearm in the scope of his employment?

        3. Even if this Court determines that the evidence was sufficient
           to sustain [Nelson’s] conviction [of] carrying a firearm without
           a license, was [Nelson] entitled to dismissal of this charge on
           the basis that [Nelson’s] conduct constituted a de minimus
           infraction of the law?

Brief for Appellant at 4 (footnote added, some capitalization omitted, issues

renumbered for ease of disposition).

        In his first issue, Nelson contends that the trial court found him guilty

of firearms not be carried without a license because it “disbelieved [Nelson’s]

testimony that he was acting within the scope of his employment and[,]

thus[,] determined that [Nelson’s] actions at the time of his arrest were

outside the purview of [the] Act [].” Id. at 15. Nelson asserts that, because

he was on his way to a restaurant supply store and was carrying a large

amount of cash, he was acting within the scope of his duties as a security

guard at the time of his arrest. Id. at 17. Nelson points to the trial court’s

determination that he was not acting as a security guard at the time of his

arrest because he had stopped his car to talk to another individual, and

claims    that   the   trial   court’s   ruling   “imposes   an   unduly   restrictive

interpretation of the Act’s definition of “on duty or going to and from duty.”

Id. (citing 22 Pa.C.S.A. § 48(a)).             Nelson argues that the trial court’s

“misunderstanding of the scope and application of [the] Act” constitutes an

abuse of discretion. Brief for Appellant at 18.

2
    See 22 Pa.C.S.A. § 41, et seq.


                                         -2-
J-S35042-16


      The trial court set forth the relevant law, addressed Nelson’s weight of

the evidence claim, and determined that it lacked merit.       See Trial Court

Opinion, 8/4/15, at 7-9.    We agree with the sound reasoning of the trial

court and affirm on this basis as to Nelson’s first issue. See id.

      In his second issue, Nelson contends that he was convicted of firearms

not to be carried without a license because the Commonwealth introduced

into evidence a certificate of non-licensure which showed that he did not

possess a valid license to carry a firearm. Brief for Appellant at 9. Nelson

asserts that, because he possessed a certification issued under the Act, and

was acting within the scope of his employment at the time of his arrest, his

conviction under 18 Pa.C.S.A. § 6106(a)(2)3 cannot stand.            Id.   Nelson

concedes that he was in constructive possession of a firearm at the time of

his arrest, but claims that he was exempt from the firearm licensure

requirement pursuant to sub-sections 6106(b)(6) and (11).4            Id. at 12.


3
  Section 6106(a)(2) provides that “[a] person who is otherwise eligible to
possess a valid license under this chapter but carries a firearm in any vehicle
or any person who carries a firearm concealed on or about his person,
except in his place of abode or fixed place of business, without a valid and
lawfully issued license and has not committed any other criminal violation
commits a misdemeanor of the first degree.” 18 Pa.C.S.A. § 6106(a)(2).
4
  Sub-sections 6106(b)(6) and (11) provide the following exemptions from
the firearms licensing requirement: “(6) [a]gents, messengers and other
employees of common carriers, banks, or business firms, whose duties
require them to protect moneys, valuables and other property in the
discharge of such duties[;] … (11) [a]ny person while carrying a firearm in
any vehicle, which person possesses a valid and lawfully issued license for
that firearm which has been issued under the laws of the United States or
any other state.” 18 Pa.C.S.A. § 6106(b)(6), (11).


                                  -3-
J-S35042-16


Nelson argues that the uncontradicted evidence established that he (1) is

the owner of a restaurant in North Philadelphia; (2) worked as the

establishment’s security guard; (3) in his capacity as security guard, carried

large amounts of money from his restaurant to banks and restaurant supply

stores; and (4) worked as a security guard for several bar owners. Id. at

13.   Nelson contends that his qualification for certification under the Act

showed that he was required to perform the duties of a security guard,

thereby rendering him exempt from the firearm licensure requirement

pursuant to section 6106(b)(6).     Id. at 14.   Nelson further asserts that,

because he possessed a certification under the Act, he was exempt from the

firearm licensure requirement pursuant to section 6106(b)(11). Id.

      The trial court set forth the relevant law, addressed Nelson’s

sufficiency claim, and determined that it lacked merit.       See Trial Court

Opinion, 8/4/15, at 6-7, 9-10. We agree with the sound reasoning of the

trial court and affirm on this basis as to Nelson’s second issue. See id.

      In his third issue, Nelson contends that, in the event that this Court

determines that the evidence was sufficient to convict him under section

6106(a)(2), this Court should nevertheless vacate his judgment of sentence

on the basis that his conduct constituted a de minimus infraction of the law.

Brief for Appellant at 19.




                                  -4-
J-S35042-16


     Here, Nelson failed to raise this issue in his court-ordered Pa.R.A.P.

1925(b) Statement of Matters Complained of on Appeal. Accordingly, Nelson

failed to preserve this issue for our review. See Commonwealth v. Lord,

719 A.2d 306, 309 (Pa. 1998) (holding that, when an appellant is directed to

file a concise statement of matters to be raised on appeal pursuant to

Pa.R.A.P. 1925(b), any issues not raised in that statement are waived).

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/8/2016




                                 -5-
                                                                                                                                                                         Circulated 05/13/2016 04:25 PM




             IN THE COURT OF COMMON PLEAS OF PHILADELPHIA                                                                                                                COUNTY
                     FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                      !                                       CRIMINAL TRIAL DIVISION
                                                                                                     .._....,:·



 COMMONWEALTH OF                      rFs['~b                                                                                          CP-51-CR-0006090-2014


                    v.                    \                                      AUG O 4 2.0\5
                                   \ Criminal App~a\? Unit'.                                                                           SUPERIOR COURT
 KENNETH NELSON                JR.f1irst JudiciatD1stnct                                         o~!!,                                 NO. 1291 EDA 2015
                                              '

                                                                                          OPINION

 THOMAS STREET, J.                                                                                                                                                August 4, 2015


I.          OVERVIEW AND PROCEDURAL HISTORY
                                                  '
                                                  !
            This is an appeal     by                                          the Defendant, Kenneth Nelson Jr., of this Court's Judgment of
                                                      '
 Sentence entered on March Z, 2015. The Defendant was arrested and charged with Firearms Not
                                                          I


 To Be Carried Without a License, 1 Intentionally Possessing A Controlled Substance By A Person
                                                          i
                                                              I

 Not Registered,2 Possession \of Marijuana,3 and Carrying Firearms on Public Streets or Public
                                                              l                                          ·~,:;..·.•:'.:'..--""'f-':·



     Property in Philadelphia" fdf events that occurred on May 11, 2014. The Defendant filed a
                                                                  I
     Motion to Suppress physical !evidence and a Motion to Quash on August 5, 2014. On September

     30, 2014, a Motion to Quash was heard before Judge Michael Erdos and denied. On March 2,
                                                                      i
     2015, a non-jury trial was he~d before thisCourt at whi,~h time the Defendant was found guilty of
                                                                      I                                     ,,.,. :;_;:-·:

     Firearms Not To Be Carried Without a License and sentenced to thirty-six (36) months reporting
                                                                          i
     probation. (N.T. 3/2/2015 p. ~9).                                                                                                 CP·51·CR·0006090-2014     Comm.
                                                                                                                                                               Opinion
                                                                                                                                                                         v,   Nelson.   Kenneth Jr


                                                                          1




     1
       18 Pa. C.S.A. § 6106
                                                                                                                                                I Ill
                                                                                                                                             II I II I 111111111111111
                                                                                                                                                        7327679121
     2
       35 Pa. P.S. § 780-113 §§ A16
     335Pa.P.S.
                   §780-113 §§A31
     4
       18 Pa. C.S.A. § 6108

                                                                                                 1
                                          i
                On March 9, 2015, the Defendant filed post sentence motions. On April 15, 2015, this

  Court denied the Defendant's Motion for Reconsideration without a hearing. On May 4, 2015,
                                              1                       .
                                              I
  the Defendant filed a timely fotice of Appeal. On June 24, 2015, pursuant to Pa.R.A.P. 1925 (b),

  this Court ordered a Concise Statementof Errors Complained of on Appeal within twenty-one
                              !
                              '
  (21) days. On July 6, 2015, the Defendant filed a Concise Statement of Errors Complained of on

  Appeal.

II.              FACTUAL HISTORY

                 On May 11, 2014, at 3:52 p.m., Philadelphia-Police Officer Joseph Czepiel, assigned to

      the 14th District was on dutyj.5 (N.T. 3/2/15 p. 9). Officer Czepiel testified that he first came into
                                                  1




      contact with the Defendant i~i the area of the 5700 block of Germantown Avenue in Philadelphia,

      Pennsylvania, while driving on normal routine patrol in the area at 3:23 p.m. (N.T. 3/2/15 pp. 9,

      10). Officer Czepiel stated ~hat the Defendant was.parked in a 2011 Dodge Charger, silver in

      color, which the Defendant ~wned and operated. Id. Officer Czepiel stated he saw a gentleman
                                   !
      leaning into the passenger side window of the Defendant's car, which he believed may have been

      a drug transaction due to the area. Id.

                  Officer Czepiel testified that the-gentleman.iwho was leaning in on the passenger side
                                                      I
                                                      l
                                                      i

      window of the Defendant's [vehicle looked in the officers' direction and then started walking
                                                      i
      quickly across Germantown Avenue. Id. Officer Czepiel stated that his partner stopped that male

      and he did have narcotics on!him, so he was arrested for a narcotics violation. Id. Officer Czepiel

      stated he went over to the Defendant's car to talk tohim to find out what was going on with the
                                                          i

      male that had left the Defendant' s vehicle. Id. Officer Czepiel stated the Defendant was very

      irate and recording with h~s phone the whole time. Id. Officer Czepiel stated he told the
                                                              !
                                                              '

                                                              I
       5
           References to the record refer to the transcript of the non-jury trial and sentencing recorded on March 2, 2015.
                                                                  l           ~

                                                                          2
Defendant "he was allowed to record, but he was under police investigation at this time and
                              !

needed to put the phone down." Id.
                                  I,

       Officer Czepiel testi4ed that when backup officers arrived, the Defendant placed a baggie
                                   I

                                   I
in the glove box of his vehicle, pulled out his registration and insurance, and closed the glove
                                       I                                    -
                            . !                                                            .
box shut. (N.T. 3/2/15 p. 111" Officer Czepiel stated that the Defendant was then taken out of the
                                           i
vehicle for a pat down due 1to the other male getting locked up for the narcotics violation. Id.
                                           i
                                           i
Officer Czepiel stated he believed that the Defendant placed narcotics in the glove box or that
                                           i
there could be a weapon in .the glove box. Id. Officer ...Czepiel stated "we were told from day one
                                               !                            -
                                               !
that when there are drugs, there are guns," so he wanted to make sure he would be safe before
                                               ii
putting the Defendant back iµ the car. Id. Officer Czepiel testified he then looked into the glove

box and recovered a white\ baggie, which contained a green weed substance alleged to be

marijuana. Id. Officer Cze~iel stated that the D,:[~ndant was then arrested and the officer
                                                    i
conducted a search of the vehicle. (N.T. 3/2/15 pp. 11-12).
                                                    i

        Officer Czepiel testified that during the search, he found a silver Smith & Wesson gun in
                                                        i
                                                        !
the trunk containing six (6) Iive rounds in a black holster. (N.T. 3/2/15 p. 12). Officer Czepiel
                                                        ;
                                                        i
described the trunk as "clean and the gun was the.~n- only thing in there." Id. Officer Czepiel
                                                            i
                                                            1                   ~,;.,,''
                                                            i

described the placement of tie gun as "on the right side, not tucked under anything, out in plain
                                                            !
view." Id. Officer Czepiel [stated the Defendant gave him a Pennsylvania                       registration   and
                                                                1


 insurance card, which showed he was the owner of the vehicle. Id. Officer Czepiel stated the
                                                                '

 Defendant provided him with ! a permit to.carry a firearm
                                                        ••::,-:-
                                                                 from Floridaand an Act 235 card. (N.T.

 3/2/15 p. 13). Officer Czepiel testified that he and his Sergeant tried to confirm the Act 235 card

 with the State Police, but were unable to ascertain if it was valid or not. Id. Officer Czepiel stated
                                                                    i
                                                                    i
 that the Defendant was not wearing a security guard uniform. Id.

                                                                    i
                                                                    !

                                                                        3
         On cross-examinatioh, Officer Czepiel testified that he gave the Act 23 5 card and the
                                 !                                                                   -                            .
                              '
Florida license to carry to t~e assigned detective. (N.T. 3/2/15 p, 14). Officer Czepiel stated that
                                     Ii                                                                                               i
                                                                                                                                      .
he tried to confirm the Act2~5 card by telephone and that State Police couldn't confirm it. Id. He
                                     i
                                      i
then ceased investigation as jf ar as the Act 23 5 card because the Defendant was under arrest for

the narcotics violation. Id.
                                              !                                                                                           .
         The Commonwealth marked and moved C-1, the report from the Firearms Identification

Unit, indicating that the weapon that was recovered from the Defendant was operable, and C-2,
                                                  \                                                                                           :                       ~
the certificate of nonlicensure,                                                  showing that the Defendant did not possess a valid license to
                                                  II                                                                                          :

carry a firearm under the provisions oL6109 of th,~~.. Crimes Code or under the provisions of
                                                      !                       .                      ..,,,·.·

6106(c). (N.T. 3/2/15 p. 15). \

         The Defendant testified that on May 11, 2014 he was the driver of the vehicle. (N.T.
                                                          I                                                                                       .
                                                          I
                                                          '
                             .                            i                                                                                       :
3/2/15 p. 17). The Defendant stated he gave the officer a copy of the Act 235 card. Id. The
                                                          l                                                                                           !



Defendant stated the Act 23~ card is for. the Lethal
                                                              i
                                                                                                                    Yf eapons
                                                                                                     · .. :,,.;.~---··
                                                                                                                                                      Training Program, which he is a

part of in Pennsylvania. Id. the Defendant stated the Act 235 lcard's expiration was September

30, 2014 and that it was valid on the day of May 11, 2014. (N.T. 3/2/15 p. 18). The Defendant
                                                                  i                                                                                       i



also stated the Act 235 card remains valid for a period of five (5) years. Id. The Defendant
                                          .                       '1

 explained that the Act 235 card provided him with The Lethal Weapons Act 235 status, which
                                                                      !                                  ·--,_\_.,_. ,,,.:.;-"'                               .

 allows him to carry a firearmlto work, from work, and during work, (N.T. 3/2/15 pp. 18-19). The

 Defendant stated that he owned his own business and went through the Lethal Weapons Training

 Program, so he could carry a firearm for work. Id.

          The Defendant stated! he is the business own~·~" of Sit Down Restaurant, located at 3557
                                                                          i                                                                                       .
 North   s" Street   in North Philadelphia, Pennsylvania. Id. The Defendant stated that he carries his
                                                                          I
 firearm to get food and to the bank because he is carrying large' amounts of money. (N.T. 3/2/15



                                                                                                 4
p. 21 ). The Defendant also explained
                            i
                                      that he doessecurity                      for. different bar owners who do the
                               j
                               i

same thing. Id. On the day ip question, he was on his way to Restaurant Depot to prepare for a
                               I
Mother's Day event later ~at evening when was arrested. (N:,T. 3/2/15 p. 20). The Defendant
                                   !
testified the weapon was in his trunk because he stabbed himself in the hand earlier in the
                                       I                                          '



morning, which required him to leave Sit Down Rest;~rant and have someone else drive him to
                                           I


the hospital. (N.T. 3/2/15 p. 22). The Defendant stated that he was going to put the weapon in the
                                               !
                                               !

kitchen but since he had to leave the business he placed it in the trunk. Id. He later stated that he

wrapped the gun in an aprori because he was in the kitchen. (N.T. 3/2/15 p. 24). The Defendant
                                                   '                                  .

stated that the hospital had p}escribed him two (2) Pefcocet, (N.T 3/2/15 p. 22).
                                                   ;


          The Defendant testified that while picking up his cook, after he woke up late later that

day, a man named Melvin Carson was on the passenger side of his vehicle and asked him if he

was open that day. Id. The Defendant clarified that Melvin Carson was "nowhere near my
                                                       !
vehicle." Id. The Defendant! stated he answered "Yeah" to Melvin Carson's question and that

was the end of their encounter, Id. The Defendant stated that five (5) or ten (10) minutes later he
                                                           '
 saw Melvin Carson being slammed by one of the police officers on the car. (N.T. 3/2/15 p. 23).
                                                               ;

 The Defendant explained that he started recording the incident because Melvin Carson was
                                                               j


 slammed at least ten ( 10) or fifteen ( 15) times by the police officer. Id. The Defendant stated the

 police officers did not notice the Defendant at first but then noticed that he was recording. Id.

 The Defendant stated that a police officer walked towards his car and said "Stop recording, stop
                                                                   !




 recording." Id.

           On cross-examination,! the Defendant affirmedthat his restaurant
                                                                  '
                                                                            is located at 3557 North
                                                                       I


 5th   Street, which is on the east side of Broad Street. (N.T. 3/2/l5 p. 24). The Defendant testified
                                                                       I
                                                                       'l                 .
                                                                                          !

 that he lives at 6053 Philip S~reet in Philadelphia which is also: on the east side of Broad Street.



                                                                            5
   Id. The Defendant stated that it is basically a straight shot north to get from his home to his

   restaurant. (N.T. 3/2/15 p. 2~). The Defendant affirm~d that he was stopped at 5700 Germantown

   Avenue in Philadelphia, on the west side of Broad Street. (N.T. 3/2/15 p. 25). He explained that

   he was on the west side of Broad Street because he was going towards the Restaurant Depot to
                                   ;


   get supplies. (N.T. 3/2/15 ppl. 25-26). The Defendant testified he left the hospital and went home.

   Id. From his home, he wokb up for the event "stil(high off the medication" the hospital had
                                       i                            '


   given him and rushed to th~ Restaurant Depot on Hunting Park Avenue in Philadelphia to get
                                       i
   supplies. Id. The Defendant stated he has a membership to shop at the Restaurant Depot. Id.

III.          ISSUES

              In the Pa.R.A.P. 192*b) Concise.,StatementofMatters Complained of on Appeal, the
                                           I                            .
       Defendant identified the following issues:

                         1. The verdict was against the weight of the evidence
                            concerning the conviction ofVUFA Section 6106 (a) (2).

                         2. The evidence was. insufficient to support a conviction as
                            there lwas no proof beyondTa reasonable doubt that
                            appellant was guilty of a violation of VUFA Section 6106
                            (a) (2)J

IV.           STANDARD OF REVIEW
                                               !
                                               l
              A challenge to the ~ufficiency of evidence is a question of law.      Commonwealth v.

       Heater, 2006 PA Super 86, 11, 899 A.2d· 1126, 1131'''(2006) (citing Commonwealth v. Widmer,

       560 Pa. 308, 319, 744 A.2d \745, 751 (2000)). The role of an appellate court in reviewing the

       weight of the evidence is very limited. Commonwealth v. Holmes, 444 Pa. Super. 257, 264, 663
                                                   !                        .

       A.2d 771, 774 (1995). WheJ reviewing a sufficiency of the evidence claim, a court must review

       the evidence and all reasonable inferences in the lightmost favorable to the Commonwealth as
                                                       I
                                                       !


       the verdict winner, and musf determine if the evidence, thus viewed, is sufficient to enable the
                                   '


                                                           6
 fact-finder to find every element of the offense beyond a reasonable doubt.       Commonwealth v.
                                '
 Valette, 531 Pa. 384, 388, 6)3 A.2d 548, 549 (1992); Commonwealth v. Marks, 704 A.2d 1095

 (Pa. Super. 1997).

           A reviewing court may not weigh the evidence or substitute its own judgment for that of

 the fact-finder, who is free' to believe all, part, or none of the evidence. Commonwealth v.

 Adams, 2005 Pa. Super. 296, 882 A.2d. 496, 498-99 (Pa. Super. 2005). An appellate court may

 reverse a lower court's verdict only in the instance that it is so contrary to the evidence as to

 shock one's sense of just~ce.              See Commonwealth v. Hunzer, 868 A.2d 498, 506-507

 (Pa.Super.2005), appeal denied, 584 Pa. 673, 880 A.2d 1237 (2005). Whether a new trial should

 be granted on the ground that a conviction was against the weight of the evidence is addressed to

 the sound discretion of the trial judge, and that decision will not be reversed on appeal absent a

 showing of abuse of discretion. Commonwealth v. Petteway, 847 A.2d 713, 716 (Pa. Super.

 2004) (citing Commonw~alth v.                 Davis, 799 A.2d    860,   865 (Pa.     Super. 2002)).

            Additionally, the Commonwealth may "s;tisfy          its burden of proof entirely by

 circumstantial evidence. See, Commonwealth v. Adams, 2005 Pa. Super 296, 882 A.2d. 496, 499

     (Pa. Super 2005); see also Commonwealth
                                 ,           v. Murphy, 2002 PA Super 84, 795 A.2d 1025, 1038-

     39 (Pa. Super. 2002) ("The \fact that the evidence establishing a defendant's participation in a

     crime is circumstantial does not preclude a conviction where the evidence coupled with the

     reasonable inferences drawn therefrom overcomes the presumption of innocence."). "If the

     record contains support for the verdict, it may not be disturbed." Adams, 882 A.2d. at 499.
                                    '

V.          DISCUSSION

            First, the Defendant argues that the convictio~,~der VUFA Section § 6106 (a) (2) is not
                                        !                           .

     supported by the greater weight of the evidence. This Court disagrees.
                                        l                           '




                                                      7
       Section 6106 (a)(2) states:
                             '
                             '
              (2) A person! who is otherwise eligible to possess a valid license
              under this chapter but carries a firearm in any vehicle or any
              person who tarries a firearm concealed on or about his person,
              except in his :place of abode or fixed place of business, without a
              valid and lawfully issued license and has not committed any other
              criminal violation commits a misdemeanor of the first degree.

18 Pa.C.S.A. § 6106.

       Here, the Commonwealth presented sufficientevidence which the fact finder was free to

accept as true to sustain the Defendant's convictions.

       It is undisputed that on the day in question, the Defendant was carrying a firearm in his

vehicle and did not have a valid license to carry a firearm. The Defendant presented evidence

that he was licensed to carry a firearm in Philadelphia under The Lethal Weapons Training Act

235. The Lethal Weapons Training Act, 22 Pa.C.S. § 41, et seq. (Act 235), was enacted to

provide training in lethal weapons to private security enforcement personnel. Commonwealth. v.

Mitchell, 81 Pa. D. & C.4th 75, 81 (Pa. Com. Pl. 2007) aff'd, 935 A.2d 17 (Pa. Super. 2007).

        Upon satisfactory completion of''a program developed under Act 235, an individual is

issued a certificate, which such person is required to possess whenever on duty or going to and

from duty and carrying a lethal weapon. Id. This certificate essentially eliminates the need for

privately employed security: personnel, like the Defendant, to maintain a license to carry a

firearm while that person is on duty or is going to and from duty. Id.

        The Defendant argue~ that he was headed to the Restaurant Depot to get supplies for his

restaurant, so he was on duty.and within the scope of his Act 235 status permitting him to carry a

firearm. This Court disagrees.

        By way of the Defendant's own adrnission.jie.carried a firearm in his vehicle without a

 valid and lawfully issued license by carrying it outside of the purview of Act 235. The Defendant

                                                  8


                                           'y>
stated that he went through the Act 235 program because "If you're carrying a firearm, you can

carry to work, from work, and during work." (N.T. 3/2/15 p. 19). The Defendant stated that on
                               :                        ,,-,-




the morning of his arrest he woke up late and was rushing to the Restaurant Depot to get supplies

for an event at his restaurant, However, the Defendant admitted that he was on the West side of

Broad Street when he was stopped, when his home and restaurant are on the East side of Broad

Street. (N.T. 3/2/15 p. 25).

        Moreover, the Defendant stated he was sitting in his car talking to his cook for ten (10)

minutes, which indicates that he was not in a rush. The Defendant also admitted to putting the

gun in the trunk of his vehicle. Officer Czepiel conducted a search of the Defendant's    vehicle

and found a gun in the trunk. Accordingly, the evidence was sufficient to establish the charges of
                                            _.;.,




which the Defendant was found guilty. Upon review of the challenge, this Court concludes that

the verdict was not against the weight of the evidence and does not reveal a verdict that is

shocking to one's sense of justice.

        Second, the Defendant         argues that the Commonwealth   failed to present sufficient

evidence to sustain a conviction under§ 6106 (a) (2). This Court disagrees.

Section 6106 (a) (2) states:

                (2) A person who is otherwise eligible to possess a valid license
                under this chapter but carries a firearm in any vehicle or any
                person who carries a firearm concealed on or about his person,
                except in his place of abode or fixed. place of business, without a
                valid and lawfully issued license and has not committed any other
                criminal violation commits a misdemeanor of the first degree.

 18 Pa.C.S.A. § 6106.

        As mentioned above: it is undisputed that on the day in question, the Defendant was

 carrying a firearm in his. vehicle and did not have-a valid license to carry a firearm. The

 Defendant had an Act 235: card after completing the Lethal Weapons            Training Program.


                                                    9
  However, he was in fact parked on a public Philadelphia street interacting and talking with others

  when stopped and investigated by the police. As stated earlier, the Defendant was not actually

  travelling· to or from work ~t the time of his arrest and therefore, he was carrying the firearm

  outside of the purview of Act 235.

               As such, there was fufficient evidence presented to this Court to find the Defendant

  guilty of Firearms Not To Be Carried Without A License in Philadelphia.

VI.            CONCLUSION.

               For all of these reasons, this Court's decision should be affirmed.



                                                              BY THE COURT:




      Dated:   Au~u 5+-    ~. """, 2015




                                                              ... ,<>-·...(,..




                                                         10
                                                      ·,   ...... ~


Re:    Commonwealth v. Kenneth Nelson Jr.
       CP-51-CR-0006090-2014
       1291 EDA 2015


                                     PROOF OF SERVICE


I hereby certify that I am this'. day serving the foregoing Court Order upon the person(s), and in
the manner indicated below, which service satisfies the requirements of Pa.R.Crim.P. 114:
                              !


Defense Counsel:       Glenn] Gilman, Esquire
                       123 S. Broad St., Suite 2500
                       Philadelphia, PA 19109

Type of Service:       ( ) Personal Service (X) First Class Mail       ( ) Other: Inter-Office

District Attorney:     Hugh J. Burns Jr., Esquire
                       Chief.Appeals Unit
                       Philadelphia District Attorney's Office
                       Widener Building - Three South Penn Square
                       Philadelphia, PA 19102
                                           '-··

Type of Service:       ( ) Personal Service ( ) FirsfClass Mail        (X) Other: Inter-Office


Date: August 4, 2015



                                                      ,,_. .• r..-·-